



Exhibit 10.2

---------------------------------------------




SIXTH PRIVATE EQUITY LINE AGREEMENT




by and between




QUEEN LLC




and




FONIX CORPORATION




--------------------------------------------




dated as of November 15, 2004






--------------------------------------------------------------------------------









This SIXTH PRIVATE EQUITY LINE AGREEMENT is entered into as of this 15th day of
November, 2004 (this "Agreement"), by and between Queen LLC, (the "Investor"), a
limited liability company organized and existing under the laws of the Cayman
Islands, and Fonix Corporation, a corporation organized and existing under the
laws of the State of Delaware (the "Company").




WHEREAS, the parties desire that, upon the terms and subject to the conditions
set forth herein, the Company may issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company, up to
$20,000,000 of the Class A Common Stock (as defined below); and




WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) ("Section 4(2)") and Regulation D ("Regulation D") of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the "Securities Act"), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Class A Common Stock to be made
hereunder; and




WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement (as defined below) pursuant to which the Company shall register the
Class A Common Stock issued and sold to the Investor under this Agreement, upon
the terms as subject to the conditions set forth therein;




NOW, THEREFORE, the parties hereto agree as follows:




ARTICLE I




CERTAIN DEFINITIONS




Section 1.1.

“Average Daily Trading Volume” shall mean, with respect to any date, the average
of the daily trading volumes for the Class A Common Stock on the Principal
Trading Facility for the thirty (30) Trading Days immediately preceding such
date.




 Section 1.2.

“Bid Price” shall mean the closing bid price (as reported by Bloomberg L.P.) of
the Class A Common Stock on the Principal Trading Facility.




Section 1.3.

"Blackout Notice" shall mean such notice furnished by the Company to the
Investor and signed by the Chief Executive Officer of the Company stating that
the Board of Directors of the Company has, by duly authorized resolution,
determined in good faith that it would be seriously detrimental to the Company
and its shareholders for the Registration Statement to be filed (or remain in
effect) and it is therefore essential to defer the filing of such Registration
Statement (or temporarily suspend the effectiveness of such Registration
Statement or use of the related prospectus).




Section 1.4.

"Blackout Period" shall mean not more than two five-day periods within any 12
month period, with at least a 10 business day separation between blackout
periods, (i) beyond the date by which such Registration Statement was otherwise
required hereunder to be filed or (ii) during which the effectiveness of such
Registration Statement or the use of the related prospectus is deferred or
suspended by the Company




Section 1.5.

“Blackout Shares” shall have the meaning assigned to them in Section 2.6.




Section 1.6.

“Capital Shares” shall mean the Class A Common Stock, whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).




Section 1.7.

"Class A Common Stock" shall mean the Company's Class A Common Stock, $.0001 par
value per share.




Section 1.8.

“Class A Common Stock Equivalents” shall mean any securities that are
convertible into or exchangeable for Class A Common Stock or any warrants,
options or other rights to subscribe for or purchase Class A Common Stock or any
such convertible or exchangeable securities.




Section 1.9.

“Closing” shall mean one of the closings of a purchase and sale of the Class A
Common Stock pursuant to Section 2.3.




Section 1.10.

“Closing Date” shall mean the second (2nd) Trading Day following the Valuation
Period related to such Closing, provided that all of the conditions precedent to
such Closing have been satisfied on or before such Trading Day.




Section 1.11.

“Commitment Period” shall mean the period commencing on the earlier to occur of
(i) the Effective Date or (ii) such earlier date as the Company and the Investor
may mutually agree in writing, and expiring on the earlier to occur of (x) the
date on which the Investor shall have purchased Put Shares pursuant to this
Agreement for an aggregate Purchase Price equal to the Maximum Commitment
Amount, (y) the date this Agreement is terminated by the Investor pursuant to
Section 2.4, or (z) the date occurring twenty four (24) months from the date of
commencement of the Commitment Period.




Section 1.12.   Reserved.




Section 1.13.   Reserved.




Section 1.14.  “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2 of this Agreement.




Section 1.15.  “Damages” shall mean any loss, claim, damage, liability, costs
and expenses (including, without limitation, reasonable attorneys' fees and
disbursements and costs and expenses of expert witnesses and investigation).




Section 1.16.  “Effective Date” shall mean the earlier of one hundred twenty
(120) days from the filing of the Registration Statement, or the date on which
the SEC first declares effective a Registration Statement registering the resale
of the Registrable Securities as set forth in Section 7.2(a).




Section 1.17. "Escrow Agent" shall mean Samuel M. Krieger, c/o Krieger and
Prager LLP, 39 Broadway, Suite 1440, New York, NY 10006.




Section 1.18. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder.




Section 1.19. "Filing Date" shall mean the day which is thirty (30) days
following the Subscription Date.




Section 1.20.  Reserved.




Section 1.21.  “Investment Amount” shall mean the dollar amount (within the
range specified in Section 2.2) to be invested by the Investor to purchase Put
Shares with respect to any Put Notice as provided by the Company to the Investor
in accordance with Section 2.2 hereof.




Section 1.22.  “Legend” shall have the meaning specified in Section 8.1.




Section 1.23.  “Market Price” on any given date shall mean the average of the
two lowest closing bid prices of the Class A Common Stock over the Valuation
Period. "Closing bid price" shall mean the closing bid price of the Class A
Common Stock (as reported by Bloomberg L.P.) at the close of any Trading Day.




Section 1.24.  “Maximum Commitment Amount” shall mean TWENTY MILLION DOLLARS
($20,000,000).




Section 1.25.  “Maximum Put Amount” shall not exceed 4.99% of the outstanding
Class A Common Stock on a Put Date.




Section 1.26.  “Material Adverse Effect” shall mean any effect on the business,
operations, properties, prospects, or financial condition of the Company that is
material and adverse to the Company or to the Company and such other entities
controlling or controlled by the Company, taken as a whole, and/or any
condition, circumstance, or situation that would prohibit or otherwise interfere
with the ability of the Company to enter into and perform its obligations under
any of (i) this Agreement, or (ii) the Registration Rights Agreement.




Section 1.27.  “NASD” shall mean the National Association of Securities Dealers,
Inc.




Section 1.28. Reserved.




Section 1.29.  “Outstanding” when used with reference to Class A Common Stock or
Capital Shares (collectively, the "Shares"), shall mean, at any date as of which
the number of such Shares is to be determined, all issued and outstanding
Shares, and shall include all such Shares issuable in respect of outstanding
scrip or any certificates representing fractional interests in such Shares;
provided, however, that "Outstanding" shall not refer to any such Shares then
directly or indirectly owned or held by or for the account of the Company.




Section 1.30.  “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.




Section 1.31.  “Preferred Stock” shall mean any outstanding class of the
Company's preferred stock.




Section 1.32.  “Principal Trading Facility” shall mean the Nasdaq National
Market, the Nasdaq SmallCap Market, the New York Stock Exchange or the OTC
Bulletin Board, whichever is at the time the principal trading exchange or
market for the Class A Common Stock, it being acknowledged and agreed by the
parties that, as of the date hereof, the Principal Trading Facility is the OTC
Bulletin Board.




Section 1.33.  “Purchase Price” shall mean, with respect to a Put, ninety
percent (90%) of the Market Price.




Section 1.34.  “Put” shall mean each occasion the Company elects to exercise its
right to tender a Put Notice requiring the Investor to purchase the Company's
Class A Common Stock for the Investment Amount specified in such Put Notice,
upon the terms and subject to the conditions set forth in this Agreement.




Section 1.35.  “Put Date” shall mean the Trading Day during the Commitment
Period on which a Put Notice to sell Class A Common Stock to the Investor is
deemed delivered by the Company to the Investor pursuant to Section 2.2(b)
hereof.




Section 1.36.  “Put Notice” shall mean a written notice to the Investor setting
forth the Investment Amount that the Company intends to require the Investor to
pay to purchase Class A Common Stock upon the terms and subject to the
conditions set forth in this Agreement.




Section 1.37.  “Put Shares” shall mean all shares of Class A Common Stock issued
or issuable pursuant to a Put that has been exercised or may be exercised upon
the terms and subject to the conditions set forth in this Agreement.




Section 1.38.   “Registrable Securities” shall mean the (i) Put Shares, (ii) the
Blackout Shares, and (iii) any securities issued or issuable with respect to any
of the foregoing by way of exchange, stock dividend, or stock split or in
connection with a combination of shares, recapitalization, merger,
consolidation, or other reorganization or otherwise. As to any particular
Registrable Securities, once issued such securities shall cease to be
Registrable Securities when (w) the Registration Statement has been declared
effective by the SEC and all Registrable Securities have been disposed of
pursuant to the Registration Statement, (x) all Registrable Securities have been
sold under circumstances under which all of the applicable conditions of Rule
144 (or any similar provision then in force) under the Securities Act ("Rule
144") are met, (y) such time as all Registrable Securities have been otherwise
transferred to holders who may trade such shares without restriction under the
Securities Act, and the Company has delivered a new certificate or other
evidence of ownership for such securities not bearing a restrictive legend, or
(z) in the opinion of counsel to the Company, which counsel shall be reasonably
acceptable to the Investor, all Registrable Securities may be sold without
registration and without any time, volume or manner limitations pursuant to Rule
144(k) (or any similar provision then in effect) under the Securities Act.




Section 1.39.  “Registration Rights Agreement” shall mean the registration
rights agreement in the form of Exhibit B hereto.




Section 1.40.  “Registration Statement” shall mean a registration statement on
Form S-2 or such other form promulgated by the SEC for which the Company then
qualifies and which counsel for the Company shall deem appropriate, and which
form shall be available for the resale of the Registrable Securities to be
registered thereunder in accordance with the provisions of this Agreement and
the Registration Rights Agreement and in accordance with the intended method of
distribution of such securities), for the registration of the resale by the
Investor of the Registrable Securities under the Securities Act.




Section 1.41.  “Regulation D” shall have the meaning set forth in the recitals
of this Agreement.




Section 1.42.  “SEC” shall mean the Securities and Exchange Commission.




Section 1.43.  “SEC Documents” shall mean the Company's latest Form 10-K as of
the time in question, all Forms 10-Q and 8-K filed thereafter, the Proxy
Statement for its latest fiscal year as of the time in question and the
Registration Statement until such time the Company no longer has an obligation
to maintain the effectiveness of a Registration Statement as set forth in the
Registration Rights Agreement.




Section 1.44.  “Section 4(2)” shall have the meaning set forth in the recitals
of this Agreement.




Section 1.45.  “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.




Section 1.46.  “Subscription Date” shall mean the date on which this Agreement
is executed and delivered by the parties hereto.




Section 1.47.  “Trading Day” shall mean any day during which the Principal
Trading Facility shall be open for trading.




Section 1.48.  "Transaction Documents" shall mean this Agreement and the
Registration Rights Agreement.




Section 1.49.  “Underwriter” shall mean any underwriter participating in any
disposition of the Registrable Securities on behalf of the Investor pursuant to
the Registration Statement.




Section 1.50.  “Valuation Event” shall mean an event in which the Company at any
time during a Valuation Period takes any of the following actions:




(a)

subdivides or combines its Class A Common Stock;




(b)

pays a dividend in its Capital Stock or makes any other distribution of its
Capital Shares, except for dividends paid with respect to the Preferred Stock;




(c)

issues any additional Capital Shares ("Additional Capital Shares"), otherwise
than as provided in the foregoing Subsections (a) and (b) above, at a price per
share less, or for other consideration lower, than the Bid Price in effect
immediately prior to such issuance, or without consideration;




(d)

issues any warrants, options or other rights to subscribe for or purchase any
Additional Capital Shares and the price per share for which Additional Capital
Shares may at any time thereafter be issuable pursuant to such warrants, options
or other rights shall be less than the Bid Price in effect immediately prior to
such issuance;




(e)

issues any securities convertible into or exchangeable for Capital Shares and
the consideration per share for which Additional Capital Shares may at any time
thereafter be issuable pursuant to the terms of such convertible or exchangeable
securities shall be less than the Bid Price in effect immediately prior to such
issuance;




(f)

makes a distribution of its assets or evidences of indebtedness to the holders
of its Capital Shares as a dividend in liquidation or by way of return of
capital or other than as a dividend payable out of earnings or surplus legally
available for dividends under applicable law or any distribution to such holders
made in respect of the sale of all or substantially all of the Company's assets
(other than under the circumstances provided for in the foregoing subsections
(a) through (e)); or




(g)

takes any action affecting the number of Outstanding Capital Shares, other than
an action described in any of the foregoing Subsections (a) through (f) hereof,
inclusive, which in the opinion of the Company's Board of Directors, determined
in good faith, would have a materially adverse effect upon the rights of the
Investor at the time of a Put.




Section 1.52.  “Valuation Period” shall mean the period of ten (10) Trading Days
during which the Market Price of the Class A Common Stock is valued, which
period shall be with respect to the Market Price on any Put Date, the ten (10)
Trading Days following the Trading Day on which the applicable Put Notice is
deemed to be delivered; provided, however, that if a Valuation Event occurs
during any Valuation Period, a new Valuation Period shall begin on the Trading
Day immediately after the occurrence of such Valuation Event and end on the
tenth (10th) Trading Day after the occurrence of such Valuation Event.




ARTICLE II




PURCHASE AND SALE OF CLASS A COMMON STOCK;

TERMINATION OF OBLIGATIONS; BLACKOUT SHARES




 Section 2.1.

Investments.




(a)

Puts. Upon the terms and conditions set forth herein (including, without
limitation, the provisions of Article VII hereof), on any Put Date the Company
may exercise a Put by the delivery of a Put Notice. The number of Put Shares
that the Investor shall receive pursuant to such Put shall be determined by
dividing the Investment Amount specified in the Put Notice by the Purchase Price
with respect to such Put Date, rounded to the nearest whole share but not in
excess of the Maximum Put Amount.




(b)

Reserved.




(c)

Maximum Sale of Class A Common Stock. If the Company is required to obtain
shareholder approval in accordance with the applicable rules of the Principal
Trading Facility and the NASD, unless the Company obtains such approval of its
shareholders, no more than 19.9% of the Outstanding shares of Class A Common
Stock may be issued and sold in the aggregate pursuant to this Agreement.













Section 2.2.

Mechanics.




(a)

Put Notices. At any time during the Commitment Period, the Company may deliver
Put Notices to the Investor, subject to the conditions set forth in Section 7.2.




(b)

Date of Delivery of Put Notice. A Put Notice shall be deemed delivered on (i)
the Trading Day it is received by facsimile or otherwise by the Investor if such
notice is received prior to 12:00 noon New York time, or (ii) the immediately
succeeding Trading Day if it is received by facsimile or otherwise after 12:00
noon New York time on a Trading Day or at any time on a day which is not a
Trading Day. No Put Notice may be deemed to have been delivered on any day that
is not a Trading Day.




Section 2.3.

Closings. On each Closing Date for a Put, (i) the Investor shall deliver to the
Escrow Agent the Investment Amount specified in the Put Notice and (ii), the
Company shall deliver to the Escrow Agent one or more certificates, at the
Investor's option, representing the Put Shares to be purchased by the Investor
pursuant to Section 2.1 herein, registered in the name of the Investor.  Once
the Escrow Agent has received the Investment Amount from the Investor and the
certificates from the Company, the Escrow Agent shall deliver to the Company the
Investment Amount by wire transfer of immediately available funds to the
Company’s Account as identified on Exhibit A, and shall deliver the certificates
to the Investor.  In addition, on or prior to such Closing Date, each of the
Company and the Investor shall deliver to the Escrow Agent all documents,
instruments and writings required to be delivered or reasonably requested by
either of them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein.  The Investor and the Company agree that the
Investor may provide interim funding in advance of the Closing Date but after
delivery of a put notice.




Section 2.4.

Termination.




(a)

The Investor may, at its sole discretion, terminate this Agreement upon written
notice to the Company in the event that (i) the Registration Statement is not
effective within one hundred twenty days following the Subscription Date; or
(ii) there shall occur any stop order or suspension of the effectiveness of the
Registration Statement for an aggregate of ten (10) Trading Days during the
Commitment Period, for any reason other than deferrals or suspension during a
Blackout Period in accordance with the Registration Rights Agreement, as a
result of corporate developments subsequent to the Subscription Date that would
require such Registration Statement to be amended to reflect such event in order
to maintain its compliance with the disclosure requirements of the Securities
Act; or (iii) the Company shall at any time fail to comply with the requirements
of Section 6.3 (with respect to maintaining its listing on a Principal Trading
Facility), 6.4 (with respect to continued registration and reporting obligations
to the SEC), or 6.6 (with respect to maintenance of its corporate existence); or
(iv) an event having a Material Adverse Effect shall have occurred.










Section 2.5.

Cover.  If the Company fails for any reason to deliver the Put Shares on such
Closing Date and the Investor, after the Closing Date, purchases, in an open
market transaction or otherwise, shares of Common Stock (the "Covering Shares")
in order to make delivery in satisfaction of a sale of Common Stock by such
Investor (the "Sold Shares"), which delivery such Investor anticipated to make
using the Put Shares (a "Buy-In"), then the Company shall pay to such Investor,
in addition to all other amounts contemplated in other provisions of the
Transaction Documents, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The "Buy-In Adjustment Amount" is the amount equal to the
excess, if any, of (x) such Investor’’s total purchase price (including
brokerage commissions, if any) for the Covering Shares over (y) the net proceeds
(after brokerage commissions, if any) received by such Investor from the sale of
the Sold Shares. The Company shall pay the Buy-In Adjustment Amount to such
Investor in immediately available funds immediately upon demand by such
Investor. By way of illustration and not in limitation of the foregoing, if such
Investor purchases Covering Shares having a total purchase price (including
brokerage commissions) of $11,000 to cover a Buy-In with respect to shares of
Common Stock that it sold for net proceeds of $10,000, the Buy-In Adjustment
Amount that the Company will be required to pay to such Investor will be $1,000.




Section 2.6.

Deferral or Suspension During a Blackout Period; Blackout Shares. If the Company
shall furnish to the Investor a Blackout Notice stating that the Board of
Directors of the Company has, by duly authorized resolution, determined in good
faith that it would be seriously detrimental to the Company and its shareholders
for the Registration Statement to be filed (or remain in effect) and it is
therefore essential to defer the filing of such Registration Statement (or
temporarily suspend the effectiveness of such Registration Statement or use of
the related prospectus), the Company shall have the right (i) immediately to
defer such filing for a Blackout Period.  The Investor acknowledges that it
would be seriously detrimental to the Company and its shareholders for such
Registration Statement to be filed (or remain in effect) during a Blackout
Period and therefore essential to defer such filing (or suspend such
effectiveness) during such Blackout Period and agrees to cease any disposition
of the Registrable Securities during such Blackout Period.  The Company may not
utilize any of its rights under this Section 2.6 to defer the filing of a
Registration Statement (or suspend its effectiveness) more than twice in any
twelve (12) month period.  In the event that, (a) within ten (10) Trading Days
following any Closing Date, the Company gives a Blackout Notice to the Investor
of a Blackout Period in accordance with the Registration Rights Agreement, and
(b) the Bid Price on the Trading Day immediately preceding such Blackout Period
("Old Bid Price") is greater than the Bid Price on the first Trading Day
following such Blackout Period that the Investor may sell its Registrable
Securities pursuant to an effective Registration Statement ("New Bid Price"),
then the Company shall issue to the Investor the number of additional shares of
Registrable Securities (the "Blackout Shares") equal to the difference between
(X) the product of the number of Registrable Securities held by Investor
immediately prior to the Blackout Period multiplied by the Old Bid Price,
divided by the New Bid Price, and (Y) the number of Registrable Securities held
by Investor immediately prior to the Blackout Period.




If the Registration Statement is not filed or its effectiveness is not
reinstated promptly after a Blackout Period, the Investor may, at its option,
terminate this Agreement including the funding of any further commitments, and
require the Company to redeem, subject to applicable law, all unsold shares of
Class A Common Stock purchased under prior Put Notices at the greater of the
Market Price of the Class A Common Stock on the Closing Date, or the date of the
Investor's redemption demand.







ARTICLE III




REPRESENTATIONS AND WARRANTIES OF INVESTOR




The Investor represents and warrants to the Company that:




Section 3.1.

Intent.  The Investor is entering into this Agreement for its own account and
the Investor has no present arrangement (whether or not legally binding) at any
time to sell the Class A Common Stock to or through any person or entity;
provided, however, that by making the representations herein, the Investor does
not agree to hold the Class A Common Stock for any minimum or other specific
term and reserves the right to dispose of the Class A Common Stock at any time
in accordance with federal and state securities laws applicable to such
disposition.




Section 3.2.

Sophisticated Investor.  The Investor is a sophisticated investor (as described
in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as defined in
Rule 501 of Regulation D), and Investor has such knowledge and experience in
business and financial matters that it is capable of evaluating the merits and
risks of an investment in Class A Common Stock. The Investor acknowledges that
an investment in the Class A Common Stock is speculative and involves a high
degree of risk.




Section 3.3.

Authority.  Each of this Agreement and the Registration Rights Agreement has
been duly authorized by all necessary corporate action and no further consent or
authorization of the Company, or its Board of Directors or stockholders is
required. Each of this Agreement and the Registration Rights Agreement was
validly executed and delivered by the Investor and each is a valid and binding
agreement of the Investor enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.




Section 3.4.

Not an Affiliate.  The Investor is not an officer, director or "affiliate" (as
that term is defined in Rule 405 of the Securities Act) of the Company.




Section 3.5.

Organization and Standing.  Investor is duly organized, validly existing, and in
good standing under the laws of the Cayman Islands.




Section 3.6.

Absence of Conflicts. The execution and delivery of this Agreement and any other
document or instrument contemplated hereby, and the consummation of the
transactions contemplated thereby, and compliance with the requirements thereof,
will not (a) violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Investor, or, to the Investor's
knowledge, (b) violate any provision of any indenture, instrument or agreement
to which Investor is a party or is subject, or by which Investor or any of its
assets is bound, (c) conflict with or constitute a material default thereunder,
(d) result in the creation or imposition of any lien pursuant to the terms of
any such indenture, instrument or agreement, or constitute a breach of any
fiduciary duty owed by Investor to any third party, or (e) require the approval
of any third-party (that has not been obtained) pursuant to any material
contract to which Investor is subject or to which any of its assets, operations
or management may be subject.




Section 3.7.

Disclosure; Access to Information.  Investor has received all documents,
records, books and other information pertaining to Investor's investment in the
Company that have been requested by Investor. The Investor has reviewed or
received copies of the SEC Documents.




Section 3.8.

Manner of Sale. At no time was Investor presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising.




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to the Investor that:




Section 4.1.

Organization of the Company. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. Except as
set forth in the SEC Documents, the Company does not own more than fifty percent
(50%) of the outstanding capital stock of or control any other business entity.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those in which the failure so to qualify would not have a Material Adverse
Effect.




Section 4.2.

Authority. (i) The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and the Registration
Rights Agreement, and to issue the Put Shares and the Blackout Shares; (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement
by the Company and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required; and (iii) each of this Agreement and the
Registration Rights Agreement has been duly executed and delivered by the
Company and constitute valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws relating to, or affecting generally the enforcement of, creditors' rights
and remedies or by other equitable principles of general application.




Section 4.3.

Capitalization.  The Company has authorized capital consisting of 800,000,000
shares of Class A Common Stock, par value $.0001 per share, and 50,000,000
shares of preferred stock, par value $.0001 per share.  As of the date hereof,
the Company has issued and outstanding109,573,150 shares of Class A Common
Stock, and 1,870,924 shares of Class A Common Stock were subject to issuance
upon the conversion or exercise of presently issued and outstanding warrants and
options of the Company.  The Company has issued 166,667 shares of Series A
Preferred Stock, and 166,667 shares of Series A Preferred Stock are outstanding,
which shares are convertible into 4,167 shares of Class A Common Stock. Parent
has issued 2,000 shares of Series H Nonconvertible Preferred Stock, and 2,000
shares of Series H Nonconvertible  Preferred Stock are outstanding.  The Company
has issued 3,250 shares of Series I Convertible Preferred Stock, and 3,250
shares of Series I Convertible Preferred Stock are outstanding.  Assuming a
hypothetical conversion of all of the outstanding Series I Preferred Stock into
Fonix Common Stock as of November 10, 2004, approximately 25,181,599 shares of
Fonix Common Stock would be issuable.  Except as set forth above, as of the date
of this Agreement, there are no outstanding options, warrants, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or,
except as a result of the purchase and sale of the Shares, securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Class A Common Stock, or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Class A Common
Stock or securities or rights convertible or exchangeable into shares of Class A
Common Stock, except as disclosed herein.




Section 4.4. Class A Common Stock. The Company has registered its Class A Common
Stock pursuant to Section 12(b) or 12(g) of the Exchange Act and is in full
compliance with all reporting requirements of the Exchange Act, and the Company
has maintained all requirements for the continued listing or quotation of its
Class A Common Stock, and such Class A Common Stock is currently listed or
quoted on the Principal Trading Facility. As of the date hereof, the Principal
Trading Facility is the OTC Bulletin Board.




Section 4.5.

SEC Documents. The Company has delivered or made available to the Investor true
and complete copies of the SEC Documents (including, without limitation, proxy
information and solicitation materials). The Company has not provided to the
Investor any information that, according to applicable law, rule or regulation,
should have been disclosed publicly prior to the date hereof by the Company, but
which has not been so disclosed. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Securities Act or
the Exchange Act, as the case may be, and other federal, state and local laws,
rules and regulations applicable to such SEC Documents, and none of the SEC
Documents contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents comply as to form and substance in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).




Section 4.6. Exemption from Registration; Valid Issuances. The sale and issuance
of the Put Shares and any Blackout Shares in accordance with the terms and on
the bases of the representations and warranties set forth in this Agreement, may
and shall be properly issued pursuant to Section 4(2), Regulation D and/or any
applicable state law. When issued and paid for as herein provided, the Put
Shares and any Blackout Shares shall be duly and validly issued, fully paid, and
nonassessable. Neither the sales of the Put Shares or any Blackout Shares
pursuant to, nor the Company's performance of its obligations under, this
Agreement or the Registration Rights Agreement shall (i) result in the creation
or imposition of any liens, charges, claims or other encumbrances upon the Put
Shares, any Blackout Shares, or any of the assets of the Company, or (ii)
entitle the holders of Outstanding Capital Shares to preemptive or other rights
to subscribe to or acquire the Capital Shares or other securities of the
Company. The Put Shares and any Blackout Shares shall not subject the Investor
to personal liability by reason of the ownership thereof.




Section 4.7.

No General Solicitation or Advertising in Regard to this Transaction. Neither
the Company nor any of its affiliates nor any distributor or any person acting
on its or their behalf (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Put Shares or any Blackout Shares, or
(ii) made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Class A
Common Stock under the Securities Act since 1998.




Section 4.8.

Corporate Documents. The Company has furnished or made available to the Investor
true and correct copies of the Company's Certificate of Incorporation, as
amended and in effect on the date hereof (the "Certificate"), and the Company's
By-Laws, as amended and in effect on the date hereof (the "By-Laws").




Section 4.9.

No Material Breach or Violation with Law. The execution, delivery and
performance of this Agreement by the Company and the consummation by the Company
of the transactions contemplated hereby, including without limitation the
issuance of the Put Shares and the Blackout Shares do not and will not (i)
result in a violation of the Certificate or By-Laws or (ii) conflict with or
constitute a material default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture,
instrument or any "lock-up" or similar provision of any underwriting or similar
agreement to which the Company is a party, or (iii) result in a violation of any
federal, state, local or foreign law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to the Company or by which any property or asset of the Company is bound or
affected (except for such defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect) nor is the Company otherwise in violation of, in
default under, any of the foregoing; provided, however, that for purposes of the
Company's representations and warranties as to violations of foreign law, rule
or regulation referenced in clause (iii), such representations and warranties
are made only to the best of the Company's knowledge insofar as the execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby are or may be affected by
the status of the Investor under or pursuant to any such foreign law, rule or
regulation. The business of the Company is not being conducted in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations that either singly or in the aggregate do not and will not have a
Material Adverse Effect. The Company is not required under federal, state or
local law, rule or regulation to obtain any consent, authorization or order of,
or make any filing or registration with, any court or governmental agency in
order for it to execute, deliver or perform any of its obligations under this
Agreement or issue and sell the Class A Common Stock in accordance with the
terms hereof (other than any SEC, NASD or state securities filings that may be
required to be made by the Company subsequent to any Closing, any registration
statement that may be filed pursuant hereto, and any shareholder approval
required by the rules applicable to companies whose Class A Common Stock trades
on the Nasdaq SmallCap Market); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of the Investor
herein.




Section 4.10.  No Material Adverse Change.  Since November 22, 2004, no event
has occurred that would have a Material Adverse Effect on the Company, except as
disclosed in the SEC Documents.




Section 4.11.  No Undisclosed Liabilities. The Company has no liabilities or
obligations that are material, individually or in the aggregate, and that are
not disclosed in the SEC Documents or otherwise publicly announced, other than
those incurred in the ordinary course of the Company's businesses since November
22, 2004, and which, individually or in the aggregate, do not or would not have
a Material Adverse Effect on the Company.




Section 4.12.  No Undisclosed Events or Circumstances. Since November 22, 2004,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, prospects, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Documents.




Section 4.13. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security since 1998, other than pursuant to this Agreement and employee
benefit plans, under circumstances that would require registration of the Class
A Common Stock under the Securities Act.




Section 4.14.  Litigation and Other Proceedings. Except as may be set forth in
the SEC Documents, there are no lawsuits or proceedings pending or to the best
knowledge of the Company threatened, against the Company, nor has the Company
received any written or oral notice of any such action, suit, proceeding or
investigation, which might have a Material Adverse Effect. Except as set forth
in the SEC Documents, no judgment, order, writ, injunction or decree or award
has been issued by or, so far as is known by the Company, requested of any
court, arbitrator or governmental agency which might result in a Material
Adverse Effect.




Section 4.15.  No Misleading or Untrue Communication. The Company, any Person
representing the Company, and, to the knowledge of the Company, any other Person
selling or offering to sell the Put Shares or the Blackout Shares in connection
with the transactions contemplated by this Agreement, have not made, at any
time, any oral communication in connection with the offer or sale of the same
which contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements, in the light of the
circumstances under which they were made, not misleading.




Section 4.16.  Material Non-Public Information. The Company is not in possession
of, nor has the Company or its agents disclosed to the Investor, any material
non-public information that (i) if disclosed, would, or could reasonably be
expected to have, an effect on the price of the Class A Common Stock or (ii)
according to applicable law, rule or regulation, should have been disclosed
publicly by the Company prior to the date hereof but which has not been so
disclosed.




Section 4.17.

Principal Trading Facility. The Class A Common Stock of the Company is listed
and trades on the OTC Bulletin Board, and there is no pending notice, either
oral or written, with respect to its continued eligibility for such listing.




ARTICLE V




COVENANTS OF THE INVESTOR




The Investor's trading activities with respect to shares of the Company's Class
A Common Stock will be in compliance with all applicable state and federal
securities laws, rules and regulations (including, without limitation, the
regulations set forth in Regulation M under the Securities Act) and the rules
and regulations of the Principal Trading Facility on which the Company's Class A
Common Stock is listed.













ARTICLE VI




COVENANTS OF THE COMPANY




Section 6.1.

Registration Rights.  The Company shall cause the Registration Rights Agreement
to remain in full force and effect and the Company shall comply in all respects
with the terms thereof.




Section 6.2.

Reservation of Class A Common Stock. As of the date hereof, the Company has
available and the Company shall reserve and keep available at all times, free of
preemptive rights, shares of Class A Common Stock for the purpose of enabling
the Company to satisfy any obligation to issue the Put Shares and the Blackout
Shares; such amount of shares of Class A Common Stock to be reserved shall be
calculated based upon a good faith estimate by the Company of the minimum
aggregate Purchase Price for the Put Shares under the terms and conditions of
this Agreement and a good faith estimate by the Company of the number of
Blackout Shares that will need to be issued.  The number of shares so reserved
from time to time, as theretofore increased or reduced as hereinafter provided,
may be reduced by the number of shares actually delivered hereunder.  The
Company shall not be entitled to deliver a Put Notice unless on the date of such
Put Notice the Company shall have at least fifty million (50,000,000) shares of
Class A Common Stock available for issuance in connection with the Put.




Section 6.3.

Listing of Class A Common Stock. The Company shall maintain the listing of the
Class A Common Stock on a Principal Trading Facility, and as soon as practicable
(but in any event prior to the commencement of the Commitment Period) will cause
the Put Shares and any Blackout Shares to be listed on the Principal Trading
Facility. The Company further shall, if the Company applies to have the Class A
Common Stock traded on any other Principal Trading Facility, include in such
application the Put Shares and any Blackout Shares, and shall take such other
action as is necessary or desirable in the opinion of the Investor to cause the
Class A Common Stock to be listed on such other Principal Trading Facility as
promptly as possible. The Company shall use commercially reasonable efforts to
continue the listing and trading of its Class A Common Stock on the Principal
Trading Facility (including, without limitation, maintaining sufficient net
tangible assets) and will comply in all respects with the applicable reporting,
filing and other obligations under the bylaws or rules of the NASD and the
Principal Trading Facility.




Section 6.4.

Exchange Act Registration. The Company shall (i) cause its Class A Common Stock
to continue to be registered under Section 12(g) or 12(b) of the Exchange Act,
will comply in all respects with its reporting and filing obligations under said
Act, and will not take any action or file any document (whether or not permitted
by said Act or the rules thereunder) to terminate or suspend such registration
or to terminate or suspend its reporting and filing obligations under said Act.




Section 6.5.

Legends.  The certificates evidencing the Put Shares and the Blackout Shares
shall be free of legends, except as provided for in Article VIII.




Section 6.6.

Corporate Existence.  The Company shall take all steps necessary to preserve and
continue the corporate existence of the Company.




Section 6.7.

Additional SEC Documents. The Company shall deliver to the Investor, as and when
the originals thereof are submitted to the SEC for filing, copies of all SEC
Documents so furnished or submitted to the SEC.




Section 6.8.

Notice of Certain Events Affecting Registration; Suspension of Right to Make a
Put. The Company shall immediately notify the Investor upon the occurrence of
any of the following events in respect of a registration statement or related
prospectus in respect of an offering of Registrable Securities: (i) receipt of
any request for additional information by the SEC or any other federal or state
governmental authority during the period of effectiveness of the registration
statement for amendments or supplements to the registration statement or related
prospectus; (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
(iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
registration statement, related prospectus or documents so that, in the case of
the Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the related prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; (v) the Company's reasonable
determination that a post-effective amendment to the registration statement
would be appropriate, and the Company shall promptly make available to the
Investor any such supplement or amendment to the related prospectus; and (iv)
the happening of any event that has a Material Adverse Effect on the Company.
 The Company shall not deliver to the Investor any Put Notice during the
continuation of any of the foregoing events.




Section 6.9.

Expectations Regarding Put Notices. Within ten (10) days after the commencement
of each calendar quarter occurring subsequent to the commencement of the
Commitment Period, the Company undertakes to notify the Investor as to its
reasonable expectations as to the dollar amount it intends to raise during such
calendar quarter, if any, through the issuance of Put Notices. Such notification
shall constitute only the Company's good faith estimate with respect to such
calendar quarter and shall in no way obligate the Company to raise such amount
during such calendar quarter or otherwise limit its ability to deliver Put
Notices during such calendar quarter. The failure by the Company to comply with
this provision can be cured by the Company's notifying the Investor at any time
as to its reasonable expectations with respect to the current calendar quarter.




Section 6.10.

Consolidation; Merger. The Company shall not, at any time after the date hereof,
effect any merger or consolidation of the Company with or into, or a transfer of
all or substantially all of the assets of the Company to, another entity unless
the resulting successor or acquiring entity (if not the Company) assumes by
written instrument the obligation to deliver to the Investor such shares of
stock and/or securities as the Investor is entitled to receive pursuant to this
Agreement.




Section 6.11.  Issuance of Put Shares and Blackout Shares. The sale of the Put
Shares and the issuance of any Blackout Shares shall be made in accordance with
the provisions and requirements of Regulation D and any applicable state law.




Section 6.12.  Legal Opinion on Subscription Date. The Company's independent
counsel shall deliver to the Investor on the Subscription Date an opinion in the
form of Exhibit C.




Section 6.13  Right of First Refusal.  The Company shall not, directly or
indirectly, without the prior written consent of the Investor, offer, sell,
grant any option to purchase, or otherwise dispose of (or announce any offer,
sale, grant or any option to purchase or other disposition) any of its equity or
equity-equivalent securities or those of its Affiliates (as defined in Rule 405
under the Securities Act) in any transaction that is intended to be exempt from
the registration requirements of the Securities Act (a “Subsequent Financing”)
for a period of 180 days after the Effective Date, except (i) the granting of
options or warrants to employees, officers and directors, and the issuance of
shares upon exercise of options granted, under any stock option plan heretofore
or hereinafter duly adopted by the Company, (ii) shares issued upon exercise of
any currently outstanding warrants and upon conversion of any currently
outstanding convertible preferred stock in each case disclosed in Section 4.3,
(iii) Put Shares, (iv) shares issued in connection with the capitalization or
creation of a joint venture with a strategic partner (a Person whose business is
primarily that of investing and selling of securities shall not be deemed a
strategic partner), (v) shares issued to pay part or all of the purchase price
for the acquisition by the Company of a Person (which, for purposes of this
clause (v), shall not include an individual or group of individuals) and (vi)
shares issued in a bona fide public offering by the Company of its (and not of
any of its stockholders’) securities, unless (A) the Company delivers to the
Investor a written notice (the “Subsequent Financing Notice”) of its intention
to effect such Subsequent Financing, which Subsequent Financing Notice shall
describe in reasonable detail the proposed terms of such Subsequent Financing,
the amount of proceeds intended to be raised thereunder, the Person with whom
such Subsequent Financing shall be affected, and attached to which shall be a
term sheet or similar document relating thereto and (B) the Investor shall not
have notified the Company by 5:00 p.m. (Salt Lake City time) on the fifth (5th)
Trading Day after its receipt of the Subsequent Financing Notice of its
willingness to enter into or otherwise provide (or to cause its designee to
provide), subject to completion of mutually acceptable documentation, financing
to the Company on substantially the terms set forth in the Subsequent Financing
Notice.  If the Investor shall fail to notify the Company of its intention to
enter into such negotiations within such time period, the Company may effect the
Subsequent Financing substantially upon the terms and to the Persons (or
Affiliates of such Persons) set forth in the Subsequent Financing Notice;
provided, that the Company shall provide the Investor with a second Subsequent
Financing Notice, and the Investor shall again have the right of first refusal
set forth above in this Section 6.13 (a), if the Subsequent Financing subject to
the initial Subsequent Financing Notice shall not have been consummated for any
reason on the terms set forth in such Subsequent Financing Notice within sixty
(60) Trading Days after the date of the initial Subsequent Financing Notice with
the Person (or an Affiliate of such Person) identified in the Subsequent
Financing Notice.




Section 6.14.

Reimbursement.  If (i) the Investor, other than by reason of its gross
negligence or willful misconduct, becomes involved in any capacity in any
action, proceeding or investigation brought by any stockholder of the Company,
in connection with or as a result of the consummation of the transactions
contemplated by the Transaction Documents, or if the Investor is impleaded in
any such action, proceeding or investigation by any Person, or (ii) the
Investor, other than by reason of its gross negligence or willful misconduct or
by reason of its trading of the Class A Common Stock in a manner that is illegal
under the federal securities laws, becomes involved in any capacity in any
action, proceeding or investigation brought by the SEC against or involving the
Company or in connection with or as a result of the consummation of the
transactions contemplated by the Transaction Agreements, or if the Investor is
impleaded in any such action, proceeding or investigation by any Person, then in
any such case, the Company will reimburse the Investor for its reasonable legal
and other expenses (including the cost of any investigation and preparation)
incurred in connection therewith, as such expenses are incurred.  The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Investor who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Investor and any such Affiliate, and shall be binding upon and inure
to the benefit of any successors, assigns, heirs and personal representatives of
the Company, the Investor and any such Affiliate and any such Person.  The
Company also agrees that neither any Investor nor any such Affiliate, partners,
directors, agents, employees or controlling persons shall have any liability to
the Company or any person asserting claims on behalf of or in right of the
Company in connection with or as a result of the consummation of the Transaction
Agreements except to the extent that any losses, claims, damages, liabilities or
expenses incurred by the Company result from the gross negligence or willful
misconduct of the Investor.




Section 6.15.

Release.  Effective upon the mutual execution hereof, the Company, for itself
and on behalf of all affiliated persons and entities, representatives, and all
predecessors in interest, successors and assigns (collectively, the “Releasing
Parties”), hereby releases and forever discharges each of Investor, and
Investor’s direct and indirect partners, officers, directors, employees,
affiliates, representatives, agents, trustees, beneficiaries, predecessors in
interest, successors in interest and nominees, of and from any and all claims,
demands, actions and causes of action, whether known or unknown, fixed or
contingent, arising prior to the date of execution of this Agreement, that the
Company may have had, may now have or may hereafter acquire with respect to any
matters whatsoever under, relating to or arising from any prior Purchase
Agreement, Registration Agreement, and the agreements entered into in connection
therewith (sometimes collectively referred to as the “Prior Agreements”).  The
Company also fully waives (i) any defenses it may have with respect to honoring
the terms of the Prior Agreements, or any (ii) offsets it may have with respect
to the amounts owed under the Prior Agreements.  Additionally, the Company
represents, warrants and covenants that it has not, and at the time this release
becomes effective will not have, sold, assigned, transferred, or otherwise
conveyed to any other person or entity all or any portion of its rights, claims,
demands, actions, or causes of action herein released.




Section 6.16.

Dilution.  

The number of shares of Class A Common Stock issuable as Put Shares may increase
substantially in certain circumstances, including, but not necessarily limited
to, the circumstance wherein the trading price of the Common Stock declines
during the period between the Effective Date and the end of the Commitment
Period.  The Company’s executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect.  The board of directors of
the Company has concluded, in its good faith business judgment, that such
issuance is in the best interests of the Company.  The Company specifically
acknowledges that its obligation to issue the Put Shares is binding upon the
Company and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.




Section 6.17.

Certain Agreements.  (i)  The Company covenants and agrees that it will not,
without the prior written consent of the Investor, enter into any subsequent or
further offer or sale of Common Stock or Common Stock Equivalents (collectively,
“New Common Stock”)  with any third party pursuant to a transaction which in any
manner permits the sale of the New Common Stock on any date which is sixty (60)
days prior to or sixty (60) days following each Closing Date.




(ii)  In the event the Company breaches the provisions of this Section , the
Purchase Price  (as defined in Section 1.33) for any future puts and any shares
purchased but still held of record shall be amended to be equal to (x) 90% of
the Purchase Price set forth herein, and the Investor may terminate his
obligations under this Agreement.







ARTICLE VII




CONDITIONS TO DELIVERY OF PUT NOTICES AND CONDITIONS TO CLOSING




Section 7.1.

Conditions Precedent to the Obligation of the Company to Issue and Sell Class A
Common Stock. The obligation hereunder of the Company to issue and sell the Put
Shares to the Investor incident to each Closing is subject to the satisfaction,
at or before each such Closing, of each of the conditions set forth below.




(a)

Accuracy of the Investor's Representation and Warranties.  The representations
and warranties of the Investor shall be true and correct in all material
respects as of the date of this Agreement and as of the date of each such
Closing as though made at each such time.




(b)

Performance by the Investor. The Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Investor at
or prior to such Closing.




Section 7.2.

Conditions Precedent to the Right of the Company to Deliver a Put Notice and the
Obligation of the Investor to Purchase Put Shares. The right of the Company to
deliver a Put Notice and the obligation of the Investor hereunder to acquire and
pay for the Put Shares incident to a Closing is subject to the satisfaction, on
(i) the applicable Put Date and (ii) the applicable Closing Date (each a
"Condition Satisfaction Date"), of each of the following conditions:




(a)

Registration of the Registrable Securities with the SEC. As set forth in the
Registration Rights Agreement, the Company shall have filed with the SEC a
Registration Statement with respect to the resale of the Registrable Securities
by the Investor that shall have been declared effective by the SEC prior to the
first Put Date, but in no event later than sixty (60) days following the date on
which the Company files the Registration Statement.




(b)

Effective Registration Statement. Upon the terms and subject to the conditions
as set forth in the Registration Rights Agreement, the Registration Statement
shall have previously become effective and shall remain effective on each
Condition Satisfaction Date and (i) neither the Company nor the Investor shall
have received notice that the SEC has issued or intends to issue a stop order
with respect to the Registration Statement or that the SEC otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened to do so (unless the
SEC's concerns have been addressed and the Investor is reasonably satisfied that
the SEC no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or related prospectus shall exist.




(c)

Accuracy of the Company's Representations and Warranties.  The representations
and warranties of the Company shall be true and correct in all material respects
as of each Condition Satisfaction Date as though made at each such time (except
for representations and warranties specifically made as of a particular date).
 Additionally, the representations and warranties of the Company with respect to
no event resulting in a Material Adverse Effect shall be true and correct in all
material respects as of each Condition Satisfaction Date as though made at each
such time.




(d)

Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement and the Registration Rights Agreement to be
performed, satisfied or complied with by the Company at or prior to each
Condition Satisfaction Date.




(e)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or adopted by any court
or governmental authority of competent jurisdiction that prohibits the
transactions contemplated by this Agreement or otherwise has a Material Adverse
Effect, and no actions, suits or proceedings shall be in progress, pending or
threatened by any Person, that seek to enjoin or prohibit the transactions
contemplated by this Agreement or otherwise could reasonably be expected to have
a Material Adverse Effect. For purposes of this paragraph (e), no proceeding
shall be deemed pending or threatened unless one of the parties has received
written or oral notification thereof prior to the applicable Closing Date.




(f)

No Suspension of Trading In or Delisting of Class A Common Stock. The trading of
the Class A Common Stock shall not have been suspended by the SEC, the Principal
Trading Facility or the NASD and the Class A Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Trading Facility. The issuance of shares of Class A Common Stock with
respect to the applicable Closing, if any, shall not violate the shareholder
approval requirements of the Principal Trading Facility.




(g)

Legal Opinion. The Company shall have caused to be delivered to the Investor,
within five (5) Trading Days of the effective date of the Registration
Statement, an opinion of the Company's independent counsel in the form of
Exhibit C hereto, addressed to the Investor.




(h)

Adequacy of Disclosure. No dispute between the Company and the Investor shall
exist pursuant to Section 7.3 as to the adequacy of the disclosure contained in
the Registration Statement.




(i)

Percent Limitation. On each Closing Date, the number of Put Shares then to be
purchased by the Investor shall not exceed the number of such shares that, when
aggregated with all other shares of Registrable Securities then owned by the
Investor beneficially or deemed beneficially owned by the Investor, would result
in the Investor owning no more than 4.999% of all of such Class A Common Stock
as would be outstanding on such Closing Date, as determined in accordance with
Section 16 of the Exchange Act and the regulations promulgated thereunder. For
purposes of this Section, in the event that the amount of Class A Common Stock
outstanding as determined in accordance with Section 16 of the Exchange Act and
the regulations promulgated thereunder is greater on a Closing Date than on the
date upon which the Put Notice associated with such Closing Date is given, the
amount of Class A Common Stock outstanding on such Closing Date shall govern for
purposes of determining whether the Investor, when aggregating all purchases of
Class A Common Stock made pursuant to this Agreement and, if any, Warrant Shares
and Blackout Shares, would own more than 4.999% of the Class A Common Stock
following such Closing Date.




(j)

Reserved.




(k)

No Knowledge. The Company shall have no knowledge of any event more likely than
not to have the effect of causing such Registration Statement to be suspended or
otherwise ineffective (which event is more likely than not to occur within the
fifteen Trading Days following the Trading Day on which such Notice is deemed
delivered).




(l)

No Valuation Event; No Blackout Period.  No Valuation Event shall have occurred
since the immediately preceding Put, and no Blackout Period shall be in effect
at the time a Put Notice is deemed delivered.




(m)

Shareholder Vote. The issuance of shares of Class A Common Stock with respect to
the applicable Closing, if any, shall not violate the shareholder approval
requirements of the NASD or the Principal Trading Facility.




(n)

Reserved.




(o)

Other. On each Condition Satisfaction Date, the Investor shall have received and
been reasonably satisfied with such other certificates and documents as shall
have been reasonably requested by the Investor in order for the Investor to
confirm the Company's satisfaction of the conditions set forth in this Section
7.2., including, without limitation, a certificate in substantially the form and
substance of Exhibit E hereto, executed in either case by an executive officer
of the Company and to the effect that all the conditions to such Closing shall
have been satisfied as at the date of each such certificate.




Section 7.3.

Review of Registration Statement; Non-Disclosure of Non-Public Information.




(a)

The Company shall make available for inspection and review by the Investor,
advisors to and representatives of the Investor (who may or may not be
affiliated with the Investor and who are reasonably acceptable to the Company),
and any Underwriter, any Registration Statement or amendment or supplement
thereto or any blue sky, NASD or other filing, all financial and other records,
all SEC Documents and other filings with the SEC, and all other corporate
documents and properties of the Company as may be reasonably necessary for the
purpose of such review, and cause the Company's officers, directors and
employees to supply all such information reasonably requested by the Investor or
any such representative, advisor or Underwriter in connection with such
Registration Statement (including, without limitation, in response to all
questions and other inquiries reasonably made or submitted by any of them),
prior to and from time to time after the filing and effectiveness of the
Registration Statement for the sole purpose of enabling the Investor and such
representatives, advisors and Underwriters and their respective accountants and
attorneys to conduct initial and ongoing due diligence with respect to the
Company and the accuracy of the Registration Statement.




(b)

Each of the Company, its officers, directors, employees and agents shall in no
event disclose non-public information to the Investor, advisors to or
representatives of the Investor unless prior to disclosure of such information
the Company identifies such information as being non-public information and
provides the Investor, such advisors and representatives with the opportunity to
accept or refuse to accept such non-public information for review. The Company
may, as a condition to disclosing any non-public information hereunder, require
the Investor's advisors and representatives to enter into a confidentiality
agreement in form reasonably satisfactory to the Company and the Investor.




(c)

Nothing herein shall require the Company to disclose non-public information to
the Investor or its advisors or representatives, and the Company represents that
it does not disseminate non-public information to any investors who purchase
stock in the Company in a public offering, to money managers or to securities
analysts; provided, however, that notwithstanding anything herein to the
contrary, the Company shall, as hereinabove provided, immediately notify the
advisors and representatives of the Investor and any Underwriters of any event
or the existence of any circumstance (without any obligation to disclose the
specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the Registration Statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 7.3 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms and conditions of this Agreement and nothing herein shall prevent any such
persons or entities from notifying the Company of their opinion that based on
such due diligence by such persons or entities, that the Registration Statement
contains an untrue statement of a material fact or omits a material fact
required to be stated in the Registration Statement or necessary to make the
statements contained therein, in light of the circumstances in which they were
made, not misleading.







ARTICLE VIII




LEGENDS




Section 8.1.

Legends. Except during the effectiveness of the Registration Statement covering
the Registrable Securities, each certificate representing Registrable Securities
will bear the following legends, as applicable:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, HYPOTHECATED
OR OTHERWISE DISPOSED OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM, OR
NOT SUBJECT TO, SUCH REGISTRATION. THE HOLDER OF THIS CERTIFICATE IS THE
BENEFICIARY OF CERTAIN OBLIGATIONS OF THE COMPANY SET FORTH IN A PRIVATE EQUITY
LINE AGREEMENT BETWEEN FONIX CORPORATION AND QUEEN LLC, DATED AS OF NOVEMBER 15,
2004.  A COPY OF THE PORTION OF THE AFORESAID AGREEMENT EVIDENCING SUCH
OBLIGATIONS MAY BE OBTAINED FROM THE COMPANY'S EXECUTIVE OFFICES.




During the pendency of the effectiveness of the registration statement,
certificates representing Registrable Securities will bear the following legend:




THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN ANY MANNER UNLESS THE HOLDER
OR A BROKER, ON BEHALF OF THE HOLDER, REPRESENTS THAT IT HAS COMPLIED WITH THE
PROSPECTUS DELIVERY REQUIREMENTS CONTAINED IN SECTION 5 OF THE SECURITIES ACT OF
1933, AS AMENDED, OR UNLESS AN EXEMPTION FROM THE REGISTRATION PROVISIONS OF
SUCH ACT IS AVAILABLE.




As soon as practicable after the execution and delivery hereof, but in any event
within five (5) Trading Days hereafter, the Company shall issue to the transfer
agent for its Class A Common Stock (and to any substitute or replacement
transfer agent for its Class A Common Stock upon the Company's appointment of
any such substitute or replacement transfer agent) instructions in substantially
the form of Exhibit E hereto, with a copy to the Investor. Such instructions
shall be irrevocable by the Company from and after the date hereof or from and
after the issuance thereof to any such substitute or replacement transfer agent,
as the case may be, except as otherwise expressly provided in the Registration
Rights Agreement.




Section 8.2.

No Other Legend or Stock Transfer Restrictions. No legend other than those
specified in Section 8.1 has been or shall be placed on the share certificates
representing the Class A Common Stock issued to the Investor and no instructions
or "stop transfers orders," so called, "stock transfer restrictions," or other
restrictions have been or shall be given to the Company's transfer agent with
respect thereto other than as expressly set forth in this Article VIII.




Section 8.3.

Investor's Compliance. Nothing in this Article VIII shall affect in any way the
Investor's obligations under any agreement to comply with all applicable
securities laws upon resale of the Class A Common Stock.




ARTICLE IX




INDEMNIFICATION




Section 9.1.

Indemnification by Company.  In consideration of the Investor’s execution and
delivery of this Agreement and in addition to all of the Company’s other
obligations under this Agreement, the Company shall defend, protect, indemnify
and hold harmless the Investor and its officers, directors and employees and any
of the foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Investor Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), as incurred
by any Investor Indemnitee as a result of, or arising out of, or relating to (a)
any cause of action, suit or claim brought or made against such Investor
Indemnitee and arising out of or resulting from the execution, delivery,
performance, breach or enforcement of this Agreement, or (b) the status of the
Investor as an investor in the Company (however, the Investor Investor shall not
be entitled to indemnity under this clause (b) as a result solely of investment
losses it may suffer in its investment in the Securities not attributable to
Indemnified Liabilities).  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The indemnity agreements
contained herein shall be in addition to (i) any cause of action or similar
rights of the Investor Indemnitees against the Company or others, and (ii) any
liabilities to which the Investor Indemnitees may be subject.




Section 9.2

Indemnification by Investor.  In consideration of the Company’s execution and
delivery of this Agreement and in addition to all of the Investor’s other
obligations under this Agreement, the Investor shall defend, protect, indemnify
and hold harmless the Company and its officers, directors and employees and any
of the foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Company Indemnitees”) from and against any
and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Company Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), as incurred
by any Company Indemnitee as a result of, or arising out of, or relating to any
cause of action, suit or claim brought or made against such Company Indemnitee
and arising out of or resulting from the execution, delivery, performance,
breach or enforcement of this Agreement.  To the extent that the foregoing
undertaking by the Investor may be unenforceable for any reason, the Investor
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.  The
indemnity agreements contained herein shall be in addition to (i) any cause of
action or similar rights of the Company Indemnitees against the Investor or
others, and (ii) any liabilities to which the Company Indemnitees may be
subject.




ARTICLE X




MISCELLANEOUS




Section 10.1. Fees and Expenses. Except as set forth below, each of the Company
and the Investor agrees to pay its own expenses incident to the performance of
its obligations hereunder.  Notwithstanding the foregoing,(a) the Company agrees
to pay reasonable legal fees of the Investor in connection with the review and
execution of this Agreement, the Registration Statement, and all documents
contemplated herein, upon receipt by the Company of a bill from the Investor's
counsel for such services; (b) the Company agrees to pay to Greenfield Capital
Partners placement fees of Six Hundred Thousand Dollars ($600,000), to be
calculated pro rata based on the percentage of the Maximum Commitment Amount
 funded in connection with such Put.  Such fee shall be paid within five (5)
days of the Company's receipt of the Investment Amount from the Investor.




Section 10.2. Reporting Entity for the Class A Common Stock. The reporting
entity relied upon for the determination of the trading price or trading volume
of the Class A Common Stock on any given Trading Day for the purposes of this
Agreement shall be Bloomberg, L.P. or any successor thereto. The written mutual
consent of the Investor and the Company shall be required to employ any other
reporting entity.




Section 10.3. Brokerage. Except as set forth in Section 10.1, each of the
parties hereto represents that it has had no dealings in connection with this
transaction with any finder or broker who will demand payment of any fee or
commission from the other party. The Company on the one hand, and the Investor,
on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or finder's fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby.




Section 10.4. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:




If to the Company:

Fonix Corporation

9350 South 150 East, Suite 700

Sandy, Utah 84070

Fax: (801) 553-6600

Attn: Roger D. Dudley




with a copy (which shall

not constitute notice) to:

Jeffrey M. Jones

Durham Jones & Pinegar

111 East Broadway, Suite 900

Salt Lake City, Utah 84111

Fax: (801) 415-3500




if to the Investor:

QUEEN LLC

c/o Navigator Management

Harbor House, Waterfront Drive

Road Town, Tortola

British Virgin Islands

ATTN: David Sims

Fax: 1-284-494-4771




with a copy (which shall

not constitute notice) to:

Samuel M. Krieger, Esq.

39 Broadway, Suite 1440

New York, NY 10006

Fax: (212) 363-2999




Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days' prior written
notice of such changed address or facsimile number to the other party hereto.




Section 10.5. Assignment. Neither this Agreement nor any rights of the Investor
or the Company hereunder may be assigned by either party to any other person.
Notwithstanding the foregoing, (a) the provisions of this Agreement shall inure
to the benefit of, and be enforceable by, any transferee of any of the Class A
Common Stock purchased or acquired by the Investor hereunder with respect to the
Class A Common Stock held by such person, and (b) the Investor's interest in
this Agreement may be assigned at any time, in whole or in part, to any other
person or entity (including any affiliate of the Investor) upon the prior
written consent of the Company, which consent shall not be unreasonably
withheld.




Section 10.6. Amendment; No Waiver. No party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth in this Agreement or therein. Except as expressly
provided in this Agreement, neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by both parties hereto. The failure of the either party to insist on
strict compliance with this Agreement, or to exercise any right or remedy under
this Agreement, shall not constitute a waiver of any rights provided under this
Agreement, nor estop the parties from thereafter demanding full and complete
compliance nor prevent the parties from exercising such a right or remedy in the
future.




Section 10.7. Annexes and Exhibits; Entire Agreement. All annexes and exhibits
to this Agreement are incorporated herein by reference and shall constitute part
of this Agreement. This Agreement and the Registration Rights Agreement set
forth the entire agreement and understanding of the parties relating to the
subject matter hereof and thereof and supersede all prior and contemporaneous
agreements, negotiations and understandings between the parties, both oral and
written, relating to the subject matter hereof.




Section 10.8. Termination; Survival. This Agreement shall terminate on the
earlier of (i) twenty four (24) months after the commencement of the Commitment
Period (ii) such date the Investor or the Company terminates this Agreement in
accordance with its terms and (iii) the date on which the Company has made Puts
with an aggregate Investment Amount equal to the Maximum Commitment Amount;
provided, however, that the provisions of Articles VI, VIII, IX and X, and of
Section 7.3, shall survive the termination of this Agreement.




Section 10.9. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.




Section 10.10. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.




Section 10.11. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.




Section 10.12. Choice of Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Delaware without regard
to the principles of conflicts of law. Each of the Company and Investor hereby
submit to the exclusive jurisdiction of the United States Federal and state
courts located in Delaware with respect to any dispute arising under the
Transaction Documents or in connection herewith or the transactions contemplated
hereby or thereby.




Section 10.13.  Jury Trial Waiver.  The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Transaction Documents.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Sixth Private Equity
Line Agreement to be executed by the undersigned, thereunto duly authorized, as
of the date first set forth above.




QUEEN LLC                   

FONIX CORPORATION







By:

_____________________

By:

__________________________

_____________________

__________________________

_____________________

__________________________










ESCROW AGENT













___________________________

Samuel M. Krieger




